DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022, has been entered.
 
Claim 1 is amended.
Claims 1-14, 16, and 17 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not recite an abstract idea.  The Examiner respectfully disagrees.  As indicated in the rejection, below, the claims are directed to the abstract idea of managing energy costs.  The processor and memory in the claims are generic computer hardware that do not provide a practical application or significantly more than the abstract idea in the claims.  No special purpose hardware is recited in the claims.  Merely generating a schedule that reduces energy usage does not provide a practical application.  The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §102/103 Rejections
Amendment to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Patel reference, cited in the rejections, below.  Independent claim 1 now stands rejected as being obvious over Lopez in view of Oswald, Patel, and Shen.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-14, 16, and 17 are all directed to one of the four statutory categories of invention, the claims are directed to managing energy costs (as evidenced by the preamble of exemplary claim 1; “a method for managing energy costs”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “receiving . . . input data;” [2] “predicting . . . energy consumption;” [3] “determining . . . a set of [ ] energy tariffs;” [4] “determining . . . energy costs;” [5] “identifying . . . and transmitting one or more energy tariffs;” [6] “determining . . .  an energy consumption profile;” [7] “determining . . . . an operation schedule;” [8] “controlling . . . the operation of said network appliances;” and [9] “outputting . . . the determined energy consumption profile and the energy consumption profile.”  Steps [1]-[7] and [9] all steps for data input, data processing, and data reporting related to the abstract idea of managing energy costs that, when considered alone and in combination, are part of the abstract idea of managing energy costs.  The dependent claims further recite steps for data input (see claims 2, 3, and 14-16), data processing (see claims 4-9, 11, 12, 14, and 17), and data reporting (see claims 10 and 13) that are part of the abstract idea of managing energy costs.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes determining the most cost-efficient manner of energy use for a building. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  No hardware or particular machine is recited in the claims. See MPEP §2106.05(b).  The independent claims do recite a step of controlling appliances (see step [8]; identified, above), but this step amounts to an insignificant application of the abstract idea.  The step of controlling appliances after determining a schedule for the appliances is analogous to cutting hair after determining the style.  Therefore, the step amounts to insignificant extrasolution activity.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do recite the use of machine learning (see claims 8 and 9), but the abstract idea of managing costs is generally linked to a machine learning environment for implementation.  Therefore, the machine learning does not provide a practical application of the abstract idea.  See MPEP §2106.05(h).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  
Under step 2B of the subject matter eligibility analysis, an element that is found to amount to insignificant extrasolution activity in step 2A must be evaluated to determine whether that element is well-understood, routine and conventional.  Controlling appliances as recited in exemplary independent claim 1 – “controlling, at the processor, the operation of said network of appliances based on the determined operation schedule” – is well-understood, routine, and conventional, as evidenced by the abstract of US 8,600,562 B2 to Oswald.  The abstract of Oswald teaches that models of household appliances may be used and applied to control appliances and optimize energy efficiency.  Therefore, the use of schedules or models to control appliances is well-understood, routine, and conventional.  Therefore, this element in the claims does not amount to more than what is well-understood, routine, and conventional in the field.  The claims are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090228406 A1 to Lopez et al. (hereinafter ‘LOPEZ’) in view of US 8600562 B2 to Oswald (hereinafter ‘OSWALD’), US 20150363728 A1 to Patel (hereinafter ‘PATEL’), and US 20160171403 A1 to Shen et al. (hereinafter ‘SHEN’).

Claim 1 (Currently Amended)
LOPEZ discloses a method for managing energy usage comprising:(a) receiving, at a processor communicatively coupled to a memory device (see ¶[0022]; a computer readable storage medium and processor), input data related to a property and a network of appliances that are communicatively coupled to one another (see abstract, ¶[0024] & [0042], and Fig. 1; a signal received from at least one sensor and detectors 148) and are associated with said property (see abstract and ¶[0010]-[0012]; monitor usage of utilities by detectors for a green energy and sustainable energy building with a category of appliance); 
(b) predicting, at the processor, based on said input data, energy consumption of said property over a time period (see ¶[0010], [0049], and [0069]; predict energy usage with data variables including usage times and patterns.  Calculate the amount of energy expended, the cost of energy, and savings compared to a baseline value during a predetermined period of time)); 
(c) determining, at the processor, a set of candidate energy tariffs applicable to said property based at least in part on published utility data and a portion of said input data (see ¶[0016], [0050], and [0100] & claims 1 and 11; the apparatus includes a tax incentive module.  Apply for tax credits or other incentive credits such as from the government); 
(d) determining, at the processor, energy costs of said property over said time period for each energy tariff in said set of candidate energy tariffs (see ¶[0020], [0047]-[0051], and [0067]-[0069] & claims 12, 19, and 20; quantify energy usage and savings.  Take into account the time value of money, inflation, estimated fuel prices, tax and other incentives and credits); and 
(e) identifying, at a processor, and transmitting via a communications link (see ¶[0041], [0068], and [0077]; a web server and a wireless network), one or more energy tariffs in said set of candidate energy tariffs that reduce or minimize energy costs of said property over said time (see ¶[0008]-[0009], [0015]-[0016], [0046]-[0047], [0072] & Fig. 5; savings may be represented in terms of energy reduction. Determine energy savings and/or incentive credits in the form of tax incentives.  See also ¶[0070]; the amount of savings may be a predetermined maximum written into the contract.  See also ¶[0088]; the client interface 146 may include a user interface module and any number of input/output devices. Thus, a user can pull up reports and illustrations showing data, utility usage, and calculations including savings calculations on a screen. For example, the graph 100 shown in FIG. 5 could be presented through user interface 147.).
(f) determining, at the processor, an energy consumption profile for said network of appliances based on energy consumption data of said network of appliances (see ¶[0020], [0047]-[0051], and [0067]-[0069] & claims 12, 19, and 20; quantify energy usage and savings.  Take into account the time value of money, inflation, estimated fuel prices, tax and other incentives and credits.  See also ¶[0111]; a user and/or property profile for subsequent use and update). 
LOPEZ does not specifically disclose, but OSWALD discloses, (g) determining, at the processor, an operation schedule for said network of appliances based on a received selection of one of the energy tariffs and the determined energy consumption profile (see col 12, ln 62-col 13, ln 9; define when the house is to reach the controlled temperature schedule.  Calculate the optimum time to turn on.  The house consumers the minimum heat energy.  See also abstract; identify and determine the energy consumption of individual household appliances.  Heating and cooling appliances can be controlled to optimize energy efficiency.  See also col 10, ln 27-43; a customer could choose a tariff arrangement that saves money using a variable tariff system) wherein the time-of-use electricity pricing data and the energy tariff data dynamically changes (see col 4, ln 13-37 & col 10, ln 27-43; changing electricity prices and variable tariffs), and the operation schedule is determined by the processor based on at least the dynamic changes to the time-of-use electricity pricing data and the energy tariffs (see again col 4, ln 13-27; the system may be programmed to control household appliances so as to minimize the energy costs to the householder); 
(h) controlling, at the processor, the operation of said network of appliances based on the determined operation schedule (see again col 12, ln 62-col 13, ln 9; define when the house is to reach the controlled temperature schedule.  Calculate the optimum time to turn on.  The house consumers the minimum heat energy.  See also abstract; identify and determine the energy consumption of individual household appliances.  Heating and cooling appliances can be controlled to optimize energy efficiency.  See also col 10, ln 27-43; a customer could choose a tariff arrangement that saves money using a variable tariff system) to distribute energy consumption over a predetermined time period (see claims 1, 5, 6, and 8; control heating or cooling in a building by dividing time into periods).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that predicts energy consumption based on patterns of behavior that updates information relating to appliances.  It would have been obvious to update appliance information as taught by OSWALD in the system executing the method of LOPEZ with the motivation to accurately optimize savings and cost reduction.
LOPEZ does not explicitly disclose, but PATEL discloses, and to reduce an environmental footprint cost of the energy consumption (see abstract ¶[0002]-[0003], [0005], [0008], and [0023]; manage energy consumption for reduced consumption and present the environmental impact of choices and reduce wasteful expenditure and ecological footprint).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  PATEL discloses resource allocation in view of energy footpring considerations that considers environmental impacts of choices.  It would have been obvious to include the managed energy consumption as taught by PATEL in the system executing the method of LOPEZ with the motivation to reduce ecological footprint.
LOPEZ does not specifically disclose, but SHEN discloses (i) outputting, at the processor, the determined energy consumption profile and the determined operation schedule for display (see ¶[0106]; operation acts may include rendering content such as information related to energy use of a building).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]) that includes a user interface and display (see ¶[0105]).  SHEN discloses a system for modeling energy conservation measures that includes displaying information related to energy use of a building.  It would have been obvious to include the display of building energy use information as taught by SHEN in the system executing the method of LOPEZ with the motivation to provide users with a quantification of energy usage.

Claim 2 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said portion of said input data comprises a location of said property or types of appliances of said network of appliances (see ¶[0049]; the mathematical formulas may incorporate variables that includes geographical regions.  See also ¶[0083]; equipment type and manufacturer).

Claim 3 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 2.
LOPEZ further discloses wherein said portion of said input data for determining said set of candidate energy tariffs comprises applicability criteria on said network of appliances (see ¶[0051] and [0100] & claim 11; utilize data from the analysis module to apply savings to financial transactions, including application for a tax credit).

Claim 4 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said target energy cost is an environment footprint cost (see abstract; the method and system standardizes values of energy units and/or monetary units, and quantifies savings).

Claim 5 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, wherein the determining the set of candidate tariffs comprises: determining, at the processor, one or more optimal tariffs by generating a target energy cost value for each tariff of the determined set of candidate tariffs (see col 4, ln 13-28 and ln 51-58; a household energy management system that may inform the user of prices or control household appliances to minimize energy costs.  Overall system benefits include reduced costs through improved energy tariffs.  See also col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in the system executing the method of LOPEZ with the motivation to optimize savings and cost reduction.

Claim 6 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, further comprising determining, at the processor, a subset of candidate tariffs from said set of candidate tariffs based on user input data (see col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in the system executing the method of LOPEZ with the motivation to optimize savings and cost reduction.

Claim 7 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 6.
LOPEZ does not specifically disclose, but OSWALD discloses, further comprising: determining, at the processor, one or more optimal tariffs from said subset of candidate tariffs (see col 4, ln 13-28 and ln 51-58; a household energy management system that may inform the user of prices or control household appliances to minimize energy costs.  Overall system benefits include reduced costs through improved energy tariffs.  See also col 10, ln 27-49; offer variable tariffs so a customer could choose a tariff arrangement with low prices most of the time).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that informs user of prices based on variable tariffs to reduce and minimize energy costs.  It would have been obvious to minimize costs as taught by OSWALD in the system executing the method of LOPEZ with the motivation to optimize savings and cost reduction.

Claim 10 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but SHEN discloses further comprising displaying said energy consumption of said property or an energy profile of said network of appliances within a graphical user interface (GUI) on an electronic device (see ¶[0106]; operation acts may include rendering content such as information related to energy use of a building).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]) that includes a user interface and display (see ¶[0105]).  SHEN discloses a system for modeling energy conservation measures that includes displaying information related to energy use of a building.  It would have been obvious to include the display of building energy use information as taught by SHEN in the system executing the method of LOPEZ with the motivation to provide users with a quantification of energy usage.

Claim 14 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ does not specifically disclose, but OSWALD discloses, further comprising receiving, at the processor, new data related to a new appliance (see col 3, ln 42-51; update the shared database with measured lifetime and reliability data for appliances.  See also col 7, ln 41-48; update the location of an appliance.  A TV has been moved from the lounge to bedroom) to be added to said network of appliances (see col 6, ln 59-col 7, ln 3; teach the system to recognize a new appliance); and
predicting, at the processor, based on said new data, energy consumption of said new appliance over said time period (see again col 6, ln 59-col 7, ln 3; new characteristics can be used in other houses.  See also col 2, ln 52-62 and col 3, ln 56-col 4, ln 5; build a predictive model of the pattern of behavior or the occupants over time); and
predicting, at the processor, an updated energy consumption of said network of appliances when said new appliance is added to said network of appliances using said predicted energy consumption of said new appliance (see claim 1; form an energy consumption model based on a pattern of behavior of occupants).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  OSWALD discloses a household energy management system that predicts energy consumption based on patterns of behavior that updates information relating to appliances.  It would have been obvious to update appliance information as taught by OSWALD in the system executing the method of LOPEZ with the motivation to accurately optimize savings and cost reduction.

Claim 16 (Original)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
LOPEZ further discloses wherein said input data comprises data related to historical energy consumption (see ¶[0044]-[0045] and [0053]; historical data from utility companies, similar buildings, and appliances), property square footage (see ¶[0107; size of building – square feet by floor), property zoning, property location (see ¶[0049]; geographical regions), type of property (see ¶[0107]; building type), weather (see ¶[0046], [0049], and [0078]; historic weather patterns), or historical billing (see again ¶[0044]-[0045]; historical data from utility companies).

Claims 8, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 8600562 B2 to OSWALD, US 20150363728 A1 to PATEL, and US 20160171403 A1 to SHEN et al.as applied to claim 1 above, and further in view of US 9569804 B2 to Stein et al. (hereinafter ‘STEIN’).

Claim 8 (Original)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but STEIN discloses, wherein said energy consumption of said property is obtained using a trained machine learning algorithm based on said input data (see col 6, ln 65-col 7, ln 13; pattern recognition algorithm through machine learning to determine billing impacts of a reduction in energy usage).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  STEIN discloses energy consumption and energy demand management in a building (see abstract) that includes the use of pattern recognition algorithms to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claim 9 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but STEIN discloses, wherein an energy consumption of said network of appliances is obtained using a trained machine learning algorithm based on said input data (see col 6, ln 65-col 7, ln 13; pattern recognition algorithm through machine learning to determine billing impacts of a reduction in energy usage.  See also col 1, ln 28-42; the state of equipment such as lights and air-conditioning).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  STEIN discloses energy consumption and energy demand management in a building (see abstract) that includes the use of pattern recognition algorithms to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claim 13 (Original)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but STEIN discloses, further comprising displaying information on an electronic device to assist a user in switching to said one or more energy tariffs identified in (d) (see claim 19; provide for display at a computer, one or more options to reduce energy bills of the building based on the analysis and based upon utility tariff logic generated by the rate engine).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]) that includes a tax incentive module that applies tax incentives (see ¶[0016]).  STEIN discloses energy consumption and energy demand management that includes tariff logic to provide options to a user to reduce energy bills.  It would have been obvious to include the display of options as taught by STEIN in the system executing the method of LOPEZ with the motivation to reduce costs for a user.  

Claims 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20090228406 A1 to LOPEZ et al. in view of US 8600562 B2 to OSWALD, US 20150363728 A1 to PATEL, and US 20160171403 A1 to SHEN et al.as applied to claim 1 above, and further in view of US 20160171403 A1 to US 20080272934 A1 to Wang et al. (hereinafter ‘WANG’).

Claim 11 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but WANG discloses, further comprising adjusting, at the processor, an operation or usage of at least one of said network of appliances according to an electricity tariff associated with one or more optimal tariffs that are determined from the set of candidate tariffs (see ¶[0001], [0146], [0166], and [0186]-[0187]; automatically select a tariff and time reference server.  Minimize utility costs subject to constraints.  Fully power during low tariff times only.  With advance knowledge of power tariff rates and knowledge of consumption patterns, and power consumption profile can be created for a refrigerator).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs.  It would have been obvious to include modifying utility usage as taught by WANG in the system executing the method of LOPEZ with the motivation to reduce costs.

Claim 12 (Previously Presented)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
T The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but WANG discloses, further comprising automatically switching, at the processor, to said one or more energy tariffs identified in (d) (see ¶[0001], [0146], [0166], and [0186]-[0187]; automatically select a tariff and time reference server.  Minimize utility costs subject to constraints.  Fully power during low tariff times only.  With advance knowledge of power tariff rates and knowledge of consumption patterns, and power consumption profile can be created for a refrigerator).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs.  It would have been obvious to include modifying utility usage as taught by WANG in the system executing the method of LOPEZ with the motivation to reduce costs.

Claim 17 (Original)
The combination of LOPEZ, OSWALD, PATEL, and SHEN discloses the method as set forth in claim 1.
The combination of LOPEZ, OSWALD, PATEL, and SHEN does not specifically disclose, but WANG discloses, wherein said set of candidate tariffs are determined based on a location of said property (see ¶[0156]-[0157]; utility data can include a power tariff data set with applicable geographic area).
LOPEZ discloses a system and method for quantifying energy usage and savings for reduced costs (see abstract and ¶[0005]).  WANG discloses a system for modifying utility usage based on tariffs to minimize utility costs that includes providing a tariff data set with the applicable geographic area.  It would have been obvious to include the geographic area as taught by WANG in the system executing the method of LOPEZ with the motivation to provide tariff data for cost reduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624